DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2022 has been entered.

Status of the Claims
The amendment received on 24 March 2022 has been acknowledged and entered.
Claims 1-2, 8, 11, and 15 have been amended.
No new claims have been added.
Claims 1-20 are currently pending.


Response to Amendments and Arguments
Applicant's arguments filed 24 March 2022 with respect to the rejection of claims under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues (in remarks, pages 10-11) that regarding the rejection of claims 1-20 under 35 U.S.C. 101, Applicant notes that each of independent claims 1, 8, and 15 have been amended in a manner believed to obviate the rejection… Applicant would also like to respectfully submit that the present amendments proposed for each of claims 1, 8 and 15 overcome the rejection because the proposed amendments further demonstrate how the claimed subject matter amount to significantly more than any putative judicial exception. Specifically, Applicant notes the guidance on implementing specialization as provided in Example 42 of “Subject Matter Eligibility Example 42 - Method for Transmission of Notifications When Medical Records Are Updated”. Applicant submits that the above limitations include “a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user...generating a message...and transmitting the message to...the users.” See Step 2A — Prong 2 as shown on pp. 18-19.  For instance, looking to the claims, each of claims 1, 8, and 15 recite updating “the single cost model in memory”, thereby causing each of the independent claims to include the additional element of storing information as seen in Example 42 above. Moreover, claim 1 recites “outputting the cost model output structures for display on a user interface’, while claim 8 recites “sending the cost model output structures to a user interface for display”, and claim 15 recites “outputting the cost model output structures on a user interface”, thereby resulting in each of the independent claims including the additional elements of generating a message, and transmitting the message to the users as seen in Example 42 above…Each of the independent claims thereby include the additional element of converting information that was input by a user as seen in Example 42 above.  Applicant thereby respectfully submits the present amendments to each of claims 1, 8, and 15 overcome the rejection because the amendments further demonstrate how the claimed subject matter amounts to significantly more than the alleged abstract idea to which the subject matter is directed. Accordingly, Applicant respectfully submits the rejection warrants withdrawal. Reconsideration and allowance of claims 1, 8, 15, and claims depending therefrom, is respectfully requested.
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that first, unlike Example 42, which has a different fact pattern than the instant claims and where the additional elements recited a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user,  Applicant’s claims recite an abstract idea and do not provide a technical solution to a technical problem.  Applicant’s claims appear to provide a business solution to a business problem related to providing cost models for services.  Secondly, Applicant has not shown that providing cost models for service offerings, even done by computers, is a technical solution to a technical problem.  Thirdly, Applicant has not established a clear nexus between the claim language and the improvement to technology.  For instance, the claims do not show how or why “outputting a cost model for display” improves the performance of the computing system or processor.  Further, the judicial exception is not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the concept of “receiving,” “generating,” “defining,” “defining,” “defining,” “associating,” “applying,” “using,” “responding,” “merging,” and “updating” in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea; and simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.  Therefore, the Examiner asserts that, regarding the claims as currently amended, one of ordinary skill in the art would not recognize a system with improved functionality, but would clearly recognize a business solution to a business problem by providing a cost model where user interface and/or processor is used as a tool to implement the abstract idea.  Therefore, the Examiner maintains the claims are patent ineligible.
	
Applicant argues (in remarks, pages 12-13) that regarding the regarding the rejection of claims 1-3 under 35 U.S.C. 103, while Applicant respectfully disagrees with the rejection, and solely in order to expedite prosecution, claim 1 has been amended to further differentiate the claim from the cited references.  Particularly, claim 1 has been amended to recite “defining one or more cost drivers which correspond to the offering, wherein each of the one or more cost drivers is defined with an identification, wherein the identification of each of the one or more cost drivers is internally generated”, as was similarly recited in allowable claim 11. 
 	In response to Applicant’s argument, the Examiner respectfully disagrees and notes that Williams et al. discloses  wherein each of the one or more cost drivers is defined with an identification, in [0048] The framework may be a structure that includes the identity and relationships between various parts of a company. The framework may be a tree structure or non-tree structure, in some implementations. Framework information, such as number of nodes, identity of nodes (e.g., users, business services, technical services, and/or cost drivers), relationship between nodes, etc., may be received by the modeling system from a user. The framework may be based on best practices, such as, but not limited to: [0049] IT Infrastructure Library (ITIL), an international set of documented standards controlled by a governing body that provide best practice and IT management concepts of a comprehensive, process-oriented framework for the management of IT services. [0050] IT Service Management (ITSM), a philosophical approach to IT management that focuses on the end-user (customer) viewpoint. ITSM has no governing body, but it shares nomenclature and terminology with parts of the ITIL framework. ITSM has the relevance in setting service level agreements and determining budget, staffing, and/or operating priorities in the context of the business community needs. [0051] ISO 20000, an international set of standards for IT management processes controlled by the International Standards Organization (ISO), which promotes and certifies IT organizations based on their demonstrated ability to comply with these standards in meeting an integrated approach to delivery managed services to the business community. [0052] COBIT (Control Objectives for Information and Related Technology), which provides a framework for ensuring the best use of IT in an organization as well as guidelines for compliance with best practices for IT processes and controls. Some versions also share terminology and concepts with parts of the ITIL framework. [0053] EA (Enterprise Architecture), which provides a framework approach to develop an IT architecture that defines business processes that need to be supported by enterprise systems, and categorizing and aligning them appropriately. and/or [0054] Other best practices and methods from accepted industry disciplines, such as total cost of ownership; Activity Based Costing (ABC); and/or managerial cost accounting; also see [0109],[0111],[0056]-[0057]).  Williams et al. further discloses wherein the identification of each of the one or more cost drivers is internally generated in [0055]-[0056], In some implementations, the identity of one or more of the nodes may be provided in the framework. The user may confirm and/or alter the identity of the node and/or delete the node. In some implementations, the user may be prompted to select a node identity and/or prompted by the modeling system to provide specific information related to the node, such as cost information and/or relational information (e.g., between the node and one or more other nodes); and [0121]-[0122] The framework information provided by the user to the modeling system may be selected from predefined lists generated and/or retrieved by the modeling system. The modeling system may allow users to customize items selected from the predefined lists and/or provide custom (e.g., free form) framework information; also see [0114]). 
Applicant argues (in remarks, page 13) that while Applicant respectfully disagrees with the rejection, and solely in order to expedite prosecution, claim 8 has been amended to further differentiate the claim from the cited references. Particularly, claim 8 has been amended to recite “generating, by the processor, an offering definition by defining basic properties of the offering, wherein defining the basic properties of the offering includes: defining one or more cost drivers which correspond to the offering by defining a cost drive hierarchy by: dividing the one or more cost drivers into two categories, the two categories including a virtualization services category and an infrastructure category, wherein the one or more cost drivers include specific hardware components, wherein the specific hardware components are assigned to the infrastructure category, and defining a cost driver specification’, as was previously recited in allowable claim 11. In sharp contrast, none of the art of record in any combination teaches or suggests the unique combination of features claimed. Accordingly, reconsideration and allowance of claim 8 is respectfully requested.
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that first, claims 11 and 18 were pointed out as having allowable subject matter based on the formulas.  Secondly, Vasyutynskyy discloses defining a cost drive hierarchy in [0020]-[0021], “The product costing may be based on a defined product structure, cost structure, or both. A product structure defines the materials, chemicals, devices, components, sub-assemblies, and the like that are used to manufacture the product. A cost structure defines the items and sub-items that are used to manufacture the product, including different item types, such as materials, activities, processes, and the like. FIG. 1 is an example data structure in the example form of a cost structure 100 for a product, in accordance with an example embodiment. A material may be a chemical, a compound, a device, a component, a sub-assembly, and the like. A process may be, for example, a preparation task, a manufacturing process, a chemical process (such as annealing), and the like. An activity may be a handling task, a shipping task, and the like); and Each product may have one to thousands of associated items. Each item is associated with corresponding master data, such as prices, price validity information, and the like. The prices may vary over time. Based on the cost structure and the master data, the costs of the final product may be calculated. The components of the product cost, such as material costs, manufacturing costs, and the like, may also be calculated), also see FIGS. 1 and 10).  Wong et al. discloses defining a cost drive specification in [0192] The Requires State Block embodies all the information with respect to how an Activity is making use of a particular Resource over time. FIG. 13 shows a possible interface for setting the specification of a Requires State Block; and ,[0196]  The Specification (Spec) that quantifies how much of the Resource is being used by an Activity and how it is being used (continuously or discretely)); also see [0325],[0331];[0430] with FIG. 28).  Lastly, regarding the “dividing” step, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system of Wong et al. in view of Kadkol et al.,  Vasyutynskyy and Williams et al. to include a cost model by dividing one or more cost drivers into two categories, the two categories including a virtualization services category and an infrastructure category, wherein the one or more cost drivers include specific hardware components, wherein the specific hardware components are assigned to the infrastructure because Applicant has not disclosed that “utilizing the two categories including a virtualization services category and an infrastructure category” provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the modified system of Wong et al. in view of Kadkol et al., Vasyutynskyy  and Williams et al. because the modified Wong et al.’s, Kadkol et al.’s and Vasyutynskyy’s structure includes the means to create the cost model, and it would perform equally well the intended use as claimed by Applicant. Therefore, it would have been an obvious matter of design choice to modify Wong et al. in view of Kadkol et al.,  Vasyutynskyy and Williams et al. to obtain the invention as specified in claim 8.
Applicant argues (in remarks, pages 13-14) that while Claims depending from claim 8 are also believed to be allowable based on their dependence. If an independent claim is nonobvious under 35 U.S.C. section 103, then any claim depending therefrom is nonobvious. In re Fine, 837 F.2d 1071, (Fed. Cir. 1988). Moreover, Applicant does not concede or assent to the Examiner’s arguments as applied to claim 8 and any claim depending from claim 8 in the previous communication(s). Rather, the rejection of claim 8 and any claim depending from claim 8 is deemed improper at least by virtue of the reasons set forth herein and/or claim dependency, and Applicant reserves the right to further address the grounds of rejection in this or future actions and/or applications.  
In response to Applicant’s argument, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 8.
Applicant argues (in remarks, page 14) that the rejection of claims 4-7 apply Wong, Kadkol, and Vasyutynskyy as for claim 1. Claims 4-7 depend from claim 1, and therefore the rejections have been overcome for at least the reasons set forth above with respect to claim 1, particularly in view of the amendments made to claim 1. Because Evans has merely been added to allegedly show the limitation of the dependent claims, claims 4-7 are believed to be allowable over the combination proposed by the Examiner. As a result, reconsideration and allowance of claims 4-7 is respectfully requested.
In response to Applicant’s argument, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 1.
Applicant argues (in remarks, pages 14-15) that while Applicant respectfully disagrees with the rejection, and solely in order to expedite prosecution, claim 15 has been amended to further differentiate the claim from the cited references. Particularly, claim 15 has been amended to recite “defining one or more cost components which correspond to the offering by defining a cost drive hierarchy by: dividing the one or more cost drivers into two categories, the two categories including a virtualization services category and an infrastructure category, wherein the one or more cost drivers include specific hardware components, wherein the specific hardware components are assigned to the infrastructure category, and defining a cost driver specification” as well as “wherein each of the one or more cost drivers are defined with an identification, wherein the identifications of the one or more cost drivers are internally generated”, as was similarly recited in allowable claim 11. In sharp contrast, none of the art of record in any combination teaches or suggests the unique combination of features claimed. Accordingly, reconsideration and allowance of claim 15 is respectfully requested.
In response to Applicant’s argument, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claims 1, 8, and 11 and responses (#9 and #10 above).
Applicant argues (in remarks, page 15) that claims depending from claim 15 are also believed to be allowable based on their dependence. If an independent claim is nonobvious under 35 U.S.C. section 103, then any claim depending therefrom is nonobvious. In re Fine, 837 F.2d 1071, (Fed. Cir. 1988). Moreover, Applicant does not concede or assent to the Examiner’s arguments as applied to claim 15 and any claim depending from claim 15 in the previous communication(s). Rather, the rejection of claim 15 and any claim depending from claim 15 is deemed improper at least by virtue of the reasons set forth herein and/or claim dependency, and Applicant reserves the right to further address the grounds of rejection in this or future actions and/or applications.
 	In response to Applicant’s argument, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 15.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. 

Step 1
Claims 1-7 are directed to a method (i.e., a process); Claims 8-14 are directed to a computer program product (i.e., manufacture); and Claims 15-20 are directed to a system (i.e., a machine).  Therefore, Claims 1-20 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Independent claims 1, 8, and 15 substantially recite receiving/receiving/receive information which corresponds to an offering; generating/generating/generate an offering definition by defining basic properties of the offering, wherein defining the basic properties of the offering includes: defining/defining/defining one or more cost drivers which correspond to the offering, and defining/defining/defining one or more cost components which correspond to the offering; using/using/use the basic properties of the offering to generate/generate/generate cost model output structures, wherein using the basic properties of the offering to generate cost model output structures for the offering definition includes: associating/associating/associating each of the one or more cost components with a respective cost model pattern, wherein each of the cost model patterns includes a set of formulae for computing a cost of the respective cost component, applying/applying/applying a definition of each of the one or more cost components to the respective cost model pattern, and using/using/using the set of formulae in each cost model pattern to compute a cost corresponding to the respective cost component; responding to the information which corresponds to the offering by outputting the cost model output structures; merging/merging/merge the one or more cost model output structures with a single cost model; and updating/updating/update the single cost model.  

The claims as a whole recite a method or organizing human activity. The limitations of Independent Claims 1, 8, and 15 of receiving/receiving/receive information which corresponds to an offering; generating/generating/generate an offering definition by defining basic properties of the offering, wherein defining the basic properties of the offering includes: defining/defining/defining one or more cost drivers which correspond to the offering, and defining/defining/defining one or more cost components which correspond to the offering; using/using/use the basic properties of the offering to generate/generate/generate cost model output structures, wherein using the basic properties of the offering to generate cost model output structures for the offering definition includes: associating/associating/associating each of the one or more cost components with a respective cost model pattern, wherein each of the cost model patterns includes a set of formulae for computing a cost of the respective cost component, applying/applying/applying a definition of each of the one or more cost components to the respective cost model pattern, and using/using/using the set of formulae in each cost model pattern to compute a cost corresponding to the respective cost component; responding/responding/responding to the information which corresponds to the offering by outputting the cost model output structures; merging/merging/merge the one or more cost model output structures with a single cost model; and updating/updating/update the single cost model, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by a method of managing personal behavior or relationships or interactions between people and/or commercial or legal obligations and/or but for the recitation of generic computer components. That is, other than reciting “a processor” and “a custom pricing engine module”, nothing in the claim element precludes the step from practically being performed by managing personal behavior or relationships or interactions between people and/or commercial or legal obligations.  For example, but for the “user interface” and “memory” in the context of claim 1, the “computer program,” “storage medium,” instructions,”  “processor,” “user interface,” and “memory” in the context of claim 8 and the “system,” “processor,” “logic,” “user interface,” and “memory” of claim 15, encompasses the user performing the steps. The mere recitation of a generic computer (i.e. Claim 1’s “user interface” and “memory”; Claim 8’s “computer program,” “storage medium,” “instructions,”  “processor,” “user interface,” and “memory”; and claim 15’s “system,” “processor,” “logic,” “user interface,” and “memory”) does not take the claims out of the Certain Methods of Organizing Human Activity grouping.  Accordingly, the claims recite an abstract idea.    

Step 2A Prong 2
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements, “user interface” and “memory”; claim 8 recites the additional elements, “computer program,” “storage medium,” “instructions,” “processor,” “user interface,” and “memory”; and claim 15 recites the additional elements, “system,” “processor,” “logic,” “user interface,” and “memory” to perform the receiving/receiving/receive; generating/generating/generate; defining/defining/defining; defining/defining/defining; using/using/use; associating/associating/associating; applying/applying/applying; using/using/using; merging/merging/merge; and updating/updating/update. 
Further, in regards to the “processor” in claims 8 and 15, receiving/receiving/receive and generating/generating/generate limitations are just more mere data gathering, and also are characterized as transmitting or receiving data over a network; and are also recited at a high level or generality, and merely automates the “receiving/receiving/receive” and “generating/generating/generate” steps.
The claimed computer components in the steps are recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea (i.e., “user interface”  and “memory” and/or “computer program,” “storage medium,” instructions,” “processor,” and/or “system,” and “logic” performing  generic computer functions of receiving/receiving/receive; generating/generating/generate; defining/defining/defining; defining/defining/defining; using/using/use; associating/associating/associating; applying/applying/applying; using/using/using; merging/merging/merge; and updating/updating/update) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Each of the additional limitations is no more than mere instructions to apply the exception using the generic computer components (i.e. “user interface” and “memory” in claim 1; “computer program,” “storage medium,” instructions,” “processor,” “user interface,” and “memory” in claim 8 and the “system,” “processor,” “logic,” “user interface,” and “memory” of claim 15). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (i.e. user interface and memory in claim 1; computer program, storage medium, instructions, processor, user interface and memory in claim 8; and the system, processor, logic, user interface and memory of claim 15).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are not patent eligible.   	

Step 2B
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a   “user interface” and “memory” in the context of claim 1; “computer program,” “storage medium,” instructions,” “processor,” “user interface,” and “memory” in the context of claim 8 and the “system,” “processor,” “logic,” “user interface,” and “memory” of claim 15 to perform the receiving/receiving/receive; generating/generating/generate; defining/defining/defining; defining/defining/defining; using/using/use; associating/associating/associating; applying/applying/applying; using/using/using; merging/merging/merge; and updating/updating/update steps amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the “receiving/receiving/receive” and “generating/generating/generate” steps have been re-evaluated and determined to be well-understood, routine, conventional activity in the field because the ”receiving/receiving/receive,” and “generating/generating/generate” is well understood, routine, and conventional because the specification has demonstrated the processor/system (including general purpose/general computing processor) that can be used for receiving/receiving/receive; generating/generating/generate; defining/defining/defining; defining/defining/defining; using/using/use; associating/associating/associating; applying/applying/applying; using/using/using; merging/merging/merge; and updating/updating/update as described in paragraphs ([0007]-[0008],[0033],[0066],[0110]).  Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e. inventive concept) to the abstract idea. The claims are patent ineligible.
As per dependent claims 2, 9, and 16, the recitations “defining a cost drive hierarchy”; “dividing the one or cost drivers into two categories…”; and “defining a cost driver specification…” are further directed to a method of organizing human activity as described in claims 1, 8, and 15, respectively.  For the reasons described above with respect to claims 1, 8, and 15, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claims 3, 10, and 17, the recitations “constructing a cost component hierarchy”; and “constructing a cost component specification” are further directed to a method of organizing human activity as described in claims 1, 8, and 15, respectively.  For the reasons described above with respect to claims 1, 8, and 15, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claim 4, the recitation “specifying each leaf node in a tree structure…” is further directed to a method of organizing human activity and/or mental concepts as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
As per dependent claims 11 and 18, the recitations “defining a cost drive hierarchy”; “dividing the one or cost drivers into two categories…”; and “defining a cost driver specification…” are further directed to a method of organizing human activity as described in claims 8 and 15, respectively.  For the reasons described above with respect to claims 8 and 15, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 As per dependent claim 5-7, 12-14, and 19-20, the limitations merely narrow the previously recited abstract limitations.  For example, dependent claims 5 and 12 recite cost model patterns.  Dependent claims 6 and 13 recite internal baselines and/or external baselines.  Dependent claims 7, 14, and 20 recite one or more desired services and/or products.   Dependent claim 19 recites a list of sections and baselines.  For the reasons described above with respect to claims 1, 8, and 15, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wong et al. (US PG Pub. 2006/0059032) in view of Kadkol et al. (US PG Pub. 20150178752) in further view of Vasyutynskyy (US PG Pub. 2018/0174174) and Williams et al. (US 2014/0278710 A1).
As per claim 1, Wong et al. discloses a computer-implemented method, comprising: 
receiving information which corresponds to an offering ([0086] identifying products or services of interest so as to establish a plurality of cost objects); 
generating an offering definition by defining basic properties of the offering (FIG. 2, Activities for products:  Setup, Machining, Receiving, Packing, Engineering), 
wherein defining the basic properties of the offering includes: 
defining one or more cost drivers which correspond to the offering (FIGS. 1, 2, and 3, labor and material), and 
defining one or more cost components which correspond to the offering (FIGS. 2 and 3, Labor Cost $60.00/unit and Material Cost $50.00/unit); 
using the basic properties of the offering to generate one or more cost model output structures (FIG.1 Subtotal for Product A, Labor is $60, material is $50); 
 	merging the one or more cost model output structures with a single cost model (FIG.1 Subtotal for Product A, Labor is $60, material is $50.  The Examiner interprets the “merging” to mean adding costs to get a “total cost”; also see FIG. 3 for total); and 
updating the single cost model in memory (claims 19 and 46; [0010],[0257],[0329],[0444],[0500]).  
Wong et al. does not explicitly disclose, however, Kadkol et al. discloses:
wherein using the basic properties of the offering to generate cost model output structures for the offering definition includes: 
associating each of the one or more cost components with a respective cost model pattern, ([0038]-[0040],[0058][0060] trends, pattern mapping FIG. 4),  
wherein each of the cost model patterns includes a set of formulae for computing a cost of the respective cost component ([0040]-[0041]; FIG. 5),   
applying a definition of each of the one or more cost components to the respective cost model pattern, ([0053] cost models, the present invention may be operable to provide a cost component model repository for one or more key spend categories. These categories may have a UNSPSC code... Because the trend for cost drivers may be available from market indices, the trend for each category could be derived based on the cost component model. This is the market trend for the spend category. The present invention could provide cost component models for both direct and indirect categories) and 
using the set of formulae in each cost model pattern to compute a cost corresponding to the respective cost component ([0058]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cost Modeling system of Wong et al. to include the cost pattern models as taught by Kadkol et al. in order to determine costs contributors over a period of time (Kadkol et al. [0017)).

Wong et al. in view of Kadkol et al. does not explicitly disclose, however, Vasyutynskyy discloses:
 responding to the information which corresponds to the offering by outputting the cost model output structures for display on a user interface ([0095] When all conflicts have been resolved, or when no conflict is found at operation 716, a test is performed to determine if all product items of the cost structure 100 have been processed (operation 724). If there is a product item of the cost structure 100 that has not been processed, the method 700 proceeds with operation 708 (where the next cost driver is extracted from the cost structure 100). If all product items of the cost structure 100 have been processed, a comprehensive cost structure that includes the selected price trend models is generated (operation 728); also see [0103] graphical representation displayed; and FIG 10. user interface 1000).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cost Modeling system of Wong et al. and Kadkol et al.’s cost pattern models to include the product costing and cost structures as taught Vasyutynskyy in order to determine a final cost.

Wong et al. in view of Kadkol et al. and Vasyutynskyy does not explicitly disclose, however, Williams et al. discloses: 
 	wherein each of the one or more cost drivers is defined with an identification, [0048] The framework may be a structure that includes the identity and relationships between various parts of a company. The framework may be a tree structure or non-tree structure, in some implementations. Framework information, such as number of nodes, identity of nodes (e.g., users, business services, technical services, and/or cost drivers), relationship between nodes, etc., may be received by the modeling system from a user. The framework may be based on best practices, such as, but not limited to: [0049] IT Infrastructure Library (ITIL), an international set of documented standards controlled by a governing body that provide best practice and IT management concepts of a comprehensive, process-oriented framework for the management of IT services. [0050] IT Service Management (ITSM), a philosophical approach to IT management that focuses on the end-user (customer) viewpoint. ITSM has no governing body, but it shares nomenclature and terminology with parts of the ITIL framework. ITSM has the relevance in setting service level agreements and determining budget, staffing, and/or operating priorities in the context of the business community needs. [0051] ISO 20000, an international set of standards for IT management processes controlled by the International Standards Organization (ISO), which promotes and certifies IT organizations based on their demonstrated ability to comply with these standards in meeting an integrated approach to delivery managed services to the business community. [0052] COBIT (Control Objectives for Information and Related Technology), which provides a framework for ensuring the best use of IT in an organization as well as guidelines for compliance with best practices for IT processes and controls. Some versions also share terminology and concepts with parts of the ITIL framework. [0053] EA (Enterprise Architecture), which provides a framework approach to develop an IT architecture that defines business processes that need to be supported by enterprise systems, and categorizing and aligning them appropriately. and/or [0054] Other best practices and methods from accepted industry disciplines, such as total cost of ownership; Activity Based Costing (ABC); and/or managerial cost accounting; also see [0109],[0111],[0056]-[0057])
wherein the identification of each of the one or more cost drivers is internally generated ([0055]-[0056] In some implementations, the identity of one or more of the nodes may be provided in the framework. The user may confirm and/or alter the identity of the node and/or delete the node. In some implementations, the user may be prompted to select a node identity and/or prompted by the modeling system to provide specific information related to the node, such as cost information and/or relational information (e.g., between the node and one or more other nodes); and [0121]-[0122] The framework information provided by the user to the modeling system may be selected from predefined lists generated and/or retrieved by the modeling system. The modeling system may allow users to customize items selected from the predefined lists and/or provide custom (e.g., free form) framework information; also see [0114]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cost Modeling system of Wong et al. in view of  Kadkol et al.’s cost pattern models and Vasyutynskyy’s product costing and cost structures to include the cost driver definitions as taught by Williams et al. in order to automatically generate a cost activity model based at least partially on the received cost information and a retrieved framework.

As per claim 2, Wong et al . in view of Kadkol et al. in view of Vasyutynskyy and Williams et al. discloses the  computer-implemented method of claim 1.  
Wong et al. further discloses wherein defining one or more cost drivers which correspond to the offering includes:
defining a cost drive specification ([0192] The Requires State Block embodies all the information with respect to how an Activity is making use of a particular Resource over time. FIG. 13 shows a possible interface for setting the specification of a Requires State Block; and ,[0196]  The Specification (Spec) that quantifies how much of the Resource is being used by an Activity and how it is being used (continuously or discretely)); also see [0325],[0331];[0430] with FIG. 28).  
Wong et al. does not explicitly disclose, however, Vasyutynskyy discloses: 
defining a cost drive hierarchy ([0020], The product costing may be based on a defined product structure, cost structure, or both. A product structure defines the materials, chemicals, devices, components, sub-assemblies, and the like that are used to manufacture the product. A cost structure defines the items and sub-items that are used to manufacture the product, including different item types, such as materials, activities, processes, and the like. FIG. 1 is an example data structure in the example form of a cost structure 100 for a product, in accordance with an example embodiment. A material may be a chemical, a compound, a device, a component, a sub-assembly, and the like. A process may be, for example, a preparation task, a manufacturing process, a chemical process (such as annealing), and the like. An activity may be a handling task, a shipping task, and the like); [0021] Each product may have one to thousands of associated items. Each item is associated with corresponding master data, such as prices, price validity information, and the like. The prices may vary over time. Based on the cost structure and the master data, the costs of the final product may be calculated. The components of the product cost, such as material costs, manufacturing costs, and the like, may also be calculated), also see FIGS. 1 and 10).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cost Modeling system of Wong et al. in view of Kadkol et al. to include the product costing and cost structures as taught Vasyutynskyy in order to determine a final cost.
 	Wong et al. in view of Kadkol et al. and Vasyutynskyy do not explicitly disclose:
dividing the one or more cost drivers into two categories, the two categories including a virtualization services category and an infrastructure category, wherein the one or more cost drivers include specific hardware components, wherein the specific hardware components are assigned to the infrastructure category.
 	However, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system of Wong et al. in view of Kadkol et al. and Vasyutynskyy to include a cost model by dividing one or more cost drivers into two categories, the two categories including a virtualization services category and an infrastructure category, wherein the one or more cost drivers include specific hardware components, wherein the specific hardware components are assigned to the infrastructure because Applicant has not disclosed that “utilizing the two categories including a virtualization services category and an infrastructure category” provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the modified system of Wong et al. in view of Kadkol et al. in view of Vasyutynskyy and Williams et al. because the modified Wong et al.’s, Kadkol et al.’s and Vasyutynskyy’s structure includes the means to create the cost model, and it would perform equally well the intended use as claimed by Applicant. Therefore, it would have been an obvious matter of design choice to modify Wong et al. in view of Kadkol et al. in view of Vasyutynskyy and Williams et al. to obtain the invention as specified in claim 2.

As per claims 3 and 10, Wong et al. in view of Kadkol et al. in view of Vasyutynskyy and Williams et al. discloses the computer-implemented method and computer program product of claims 2 and 8, respectively.  Wong et al. further discloses wherein defining one or more cost components which correspond to the offering includes:  P201704845US01/ARC1P093Page 39 of 46
constructing a cost component specification ([0192] The Requires State Block embodies all the information with respect to how an Activity is making use of a particular Resource over time. FIG. 13 shows a possible interface for setting the specification of a Requires State Block; and ,[0196]  The Specification (Spec) that quantifies how much of the Resource is being used by an Activity and how it is being used (continuously or discretely)) also see [0325],[0331];[0430] with FIG. 28). 

Wong et al. in view of Kadkol et al. does not explicitly disclose, however, Vasyutynskyy discloses: 
constructing a cost component hierarchy ([0020], The product costing may be based on a defined product structure, cost structure, or both. A product structure defines the materials, chemicals, devices, components, sub-assemblies, and the like that are used to manufacture the product. A cost structure defines the items and sub-items that are used to manufacture the product, including different item types, such as materials, activities, processes, and the like. FIG. 1 is an example data structure in the example form of a cost structure 100 for a product, in accordance with an example embodiment. A material may be a chemical, a compound, a device, a component, a sub-assembly, and the like. A process may be, for example, a preparation task, a manufacturing process, a chemical process (such as annealing), and the like. An activity may be a handling task, a shipping task, and the like); [0021] Each product may have one to thousands of associated items. Each item is associated with corresponding master data, such as prices, price validity information, and the like. The prices may vary over time. Based on the cost structure and the master data, the costs of the final product may be calculated. The components of the product cost, such as material costs, manufacturing costs, and the like, may also be calculated), also see FIGS. 1 and 10).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cost Modeling system of Wong et al. in view of Kadkol et al. Williams et al. to include the product costing and cost structures as taught Vasyutynskyy in order to determine a final cost.

As per claim 8, Wong et al. discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions readable ([0088] and/or executable by a processor ([0087] computer) to cause the processor to perform a method comprising: 
 	receiving, by the processor, information which corresponds to an offering ([0086],identifying products or services of interest so as to establish a plurality of cost objects; 
generating, by the processor, an offering definition by defining basic properties of the offering, wherein defining the basic properties of the offering includes (FIG. 2, Activities for products:  Setup, Machining, Receiving, Packing, Engineering): 
defining one or more cost drivers which correspond to the offering (FIGS. 1, 2, and 3, labor  and material), and 
defining one or more cost components which correspond to the offering: (FIGS. 2 and 3, Labor Cost $60.00/unit and Material Cost $50.00/unit); 
defining a cost drive specification ([0192] The Requires State Block embodies all the information with respect to how an Activity is making use of a particular Resource over time. FIG. 13 shows a possible interface for setting the specification of a Requires State Block; and ,[0196]  The Specification (Spec) that quantifies how much of the Resource is being used by an Activity and how it is being used (continuously or discretely)); also see [0325],[0331];[0430] with FIG. 28);  
using, by the processor, the basic properties of the offering to generate one or more cost model output structures (FIG.1 Subtotal for Product A, Labor is $60, material is $50); 
merging, by the processor, the one or more cost model output structures with a single cost model (FIG.1 Subtotal for Product A, Labor is $60, material is $50.  The Examiner interprets the “merging” to mean adding costs to get a “total cost”)); and 
updating, by the processor, the single cost model in memory (claims 19 and 46 [0010],[0257],[0329],[0444]).  
Wong et al. does not explicitly disclose, however, Kadkol et al. discloses:
wherein using the basic properties of the offering to generate cost model output structures for the offering definition includes: 
associating each of the one or more cost components with a respective cost model pattern, ([0038]-[0040],[0058][0060] trends, pattern mapping FIG. 4),  
wherein each of the cost model patterns includes a set of formulae for computing a cost of the respective cost component ([0040]-[0041]; FIG. 5),   
applying a definition of each of the one or more cost components to the respective cost model pattern, ([0053] cost models, the present invention may be operable to provide a cost component model repository for one or more key spend categories. These categories may have a UNSPSC code... Because the trend for cost drivers may be available from market indices, the trend for each category could be derived based on the cost component model. This is the market trend for the spend category. The present invention could provide cost component models for both direct and indirect categories) and 
using the set of formulae in each cost model pattern to compute a cost corresponding to the respective cost component ([0058]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cost Modeling system of Wong et al. to include the cost pattern models as taught by Kadkol et al. in order to determine costs contributors over a period of time (Kadkol et al. [0017)).

Wong et al. does not explicitly disclose, however, Vasyutynskyy discloses: 
defining a cost drive hierarchy ([0020], The product costing may be based on a defined product structure, cost structure, or both. A product structure defines the materials, chemicals, devices, components, sub-assemblies, and the like that are used to manufacture the product. A cost structure defines the items and sub-items that are used to manufacture the product, including different item types, such as materials, activities, processes, and the like. FIG. 1 is an example data structure in the example form of a cost structure 100 for a product, in accordance with an example embodiment. A material may be a chemical, a compound, a device, a component, a sub-assembly, and the like. A process may be, for example, a preparation task, a manufacturing process, a chemical process (such as annealing), and the like. An activity may be a handling task, a shipping task, and the like); [0021] Each product may have one to thousands of associated items. Each item is associated with corresponding master data, such as prices, price validity information, and the like. The prices may vary over time. Based on the cost structure and the master data, the costs of the final product may be calculated. The components of the product cost, such as material costs, manufacturing costs, and the like, may also be calculated), also see FIGS. 1 and 10); and   
respond to the information which corresponds to the offering by outputting the cost model output structures for display on a user interface ([0095] When all conflicts have been resolved, or when no conflict is found at operation 716, a test is performed to determine if all product items of the cost structure 100 have been processed (operation 724). If there is a product item of the cost structure 100 that has not been processed, the method 700 proceeds with operation 708 (where the next cost driver is extracted from the cost structure 100). If all product items of the cost structure 100 have been processed, a comprehensive cost structure that includes the selected price trend models is generated (operation 728); and [0103] graphical representation displayed; and FIG 10. user interface 1000).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cost Modeling system of Wong et al. and Kadkol et al.’s cost pattern models to include the product costing and cost structures as taught Vasyutynskyy in order to determine a final cost.  
 	Wong et al. in view of Kadkol et al. and Vasyutynskyy do not explicitly disclose:
dividing the one or more cost drivers into two categories, the two categories including a virtualization services category and an infrastructure category, wherein the one or more cost drivers include specific hardware components, wherein the specific hardware components are assigned to the infrastructure category.
 	However, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system of Wong et al. in view of Kadkol et al. and Vasyutynskyy to include a cost model by dividing one or more cost drivers into two categories, the two categories including a virtualization services category and an infrastructure category, wherein the one or more cost drivers include specific hardware components, wherein the specific hardware components are assigned to the infrastructure because Applicant has not disclosed that “utilizing the two categories including a virtualization services category and an infrastructure category” provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the modified system of Wong et al. in view of Kadkol et al. and Vasyutynskyy  because the modified Wong et al.’s, Kadkol et al.’s and Vasyutynskyy’s structure includes the means to create the cost model, and it would perform equally well the intended use as claimed by Applicant. Therefore, it would have been an obvious matter of design choice to modify Wong et al. in view of Kadkol et al. and Vasyutynskyy  to obtain the invention as specified in claim 8.

As per claim 9, Wong et al. in view of Kadkol et al. in view of Vasyutynskyy and Williams et al. discloses the computer-implemented method and computer program product of claim 8.  Wong et al. further discloses wherein defining one or more cost drivers which correspond to the offering includes: 
defining a cost drive specification ([0192] The Requires State Block embodies all the information with respect to how an Activity is making use of a particular Resource over time. FIG. 13 shows a possible interface for setting the specification of a Requires State Block; and ,[0196]  The Specification (Spec) that quantifies how much of the Resource is being used by an Activity and how it is being used (continuously or discretely)); also see [0325],[0331];[0430] with FIG. 28).  

Wong et al. does not explicitly disclose, however, Vasyutynskyy discloses: 
defining a cost drive hierarchy ([0020], The product costing may be based on a defined product structure, cost structure, or both. A product structure defines the materials, chemicals, devices, components, sub-assemblies, and the like that are used to manufacture the product. A cost structure defines the items and sub-items that are used to manufacture the product, including different item types, such as materials, activities, processes, and the like. FIG. 1 is an example data structure in the example form of a cost structure 100 for a product, in accordance with an example embodiment. A material may be a chemical, a compound, a device, a component, a sub-assembly, and the like. A process may be, for example, a preparation task, a manufacturing process, a chemical process (such as annealing), and the like. An activity may be a handling task, a shipping task, and the like); [0021] Each product may have one to thousands of associated items. Each item is associated with corresponding master data, such as prices, price validity information, and the like. The prices may vary over time. Based on the cost structure and the master data, the costs of the final product may be calculated. The components of the product cost, such as material costs, manufacturing costs, and the like, may also be calculated), also see FIGS. 1 and 10).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cost Modeling system of Wong et al. in view of Kadkol et al. and Williams et al. to include the product costing and cost structures as taught Vasyutynskyy in order to determine a final cost.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US PG Pub. 2006/0059032) in view of Kadkol et al. (US PG Pub. 20150178752) in further view of Vasyutynskyy (US PG Pub. 2018/0174174) and Williams et al. (US 2014/0278710 A1) as applied to claim 1 above and further in view of Evans et al. (US Patent No. 6,775,647 B1).
As per claim 4, Wong et al. in view of Kadkol et al. in view of Vasyutynskyy and Williams et al. discloses the computer-implemented method of claim 1.
Wong et al. in view of Kadkol et al. in view of Vasyutynskyy and Williams et al. do not further disclose, however, Evans et al. discloses:
wherein applying a definition of each of the one or more cost components to the respective cost model pattern includes: 
specifying each leaf node in a tree structure of the cost component hierarchy (col. 8 lines 24-32; FIGS. 21, 23, Upon selection of the Calculate Mfg. Cost button, these parametric changes made by the user are passed to the various cost model algorithms. After the final manufacturing cost has been calculated, a user has the opportunity to print a cost detail report or view a simulation model of the manufacturing process, an example of which is illustrated in FIG. 21. The report identifies the design and configuration selected for estimation, lists the input parameters and gives a breakdown of the estimated cost.); and (col. 8, lines 52-65, The engine 14 transfers the cost model 12 values directly into the simulation model. These are calculated values for the manufacturing cost of groups of operations as a percentage of the total estimated labor cost for the subject part. In the simulation model in FIG. 22, the individual operations are grouped into blocks representing the major cost drivers (e.g., turning, drilling, grind, etc.). These blocks are hierarchical in structure with underlying equations and logic for running calculations. As a result of the calculations, the percentages for the cost contribution of each of the major process cost drivers are determined and plotted, such as that illustrated in FIG. 23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cost Modeling system of Wong et al. in view of Kadkol et al.’s cost pattern models and Vasyutynskyy’s cost structures in view of Williams et al. to include the decision tree as taught by Evans et al. in order to allow selection of  appropriate cost model algorithms at the bottom of the decision tree structure. 
As per claim 5, Wong et al. in view of Kadkol et al. in view of Vasyutynskyy’s in view of Vasyutynskyy in view of Williams et al. and Evans et al. discloses the computer-implemented method and computer program product of claim 4.  Wong et al. does not further disclose, however, Vasyutynskyy discloses:
wherein each of the cost model patterns includes: 
a component section ([0030] The price determination component 224 calculates prices for specified items for specified time periods based on the price trend models and a variety of algorithm settings)., 
a baseline section ([0039] For example, a basic cost calculation for a pump casing product may include the following items: [0040] steel (a material) weighing 20 kilograms [0041] pouring of the casing (an activity) lasting 80 minutes [0042] screws (a material) of four pieces [0043] assembly (an activity) lasting 65 minutes. The production phase of the pump casing product is planned to start on Jan. 1, 2017 and last for four years. The purpose of the cost estimation is to forecast the cost for the final product in each year of production (2017-2020). The cost estimate derived by the calculation engine 232 is described more fully below by way of example in conjunction with FIG. 9), and 
 	a parameters section ([0030] The calculation engine 232 determines the cost of the whole product based on the costs calculated by the price determination component 224. The cost data 236, such as the cost of the whole product, the individual item costs calculated by the price determination component 224, and the like, are provided to the services module 240); also see [0085],[0097]; FIGS. 1, 4,  and 10). The Examiner interprets the component section to include algorithms/ formulas, the baseline section to include quantities, and the parameter section to include costs based on quantity.    
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cost Modeling system of Wong et al. in view of Kadkol et al.’s cost pattern models in view of Williams et al. and Evan et al.’s cost model/decision tree to include the product costing and cost structures as taught Vasyutynskyy in order to determine a variety of costs over a period of time.

As per claim 6, Wong et al. in view of Kadkol et al. in view of Vasyutynskyy in view of Williams et al. and Evans et al. discloses the computer-implemented method and computer program product of claim 5.  Wong et al. does not further disclose, however, Vasyutynskyy discloses:
wherein the baseline section further includes internal baselines and/or external baselines of the respective cost model pattern ([0039]  FIG. 6A is a high-level representation of a unified data model 600 for cost estimation, in accordance with an example embodiment. The price trend model of the unified data model 600 is stored as a time-series model, which describes the development of prices over time (depending on different factors, such as specified time periods, external factors, and internal factors) for the corresponding cost driver (cost item). External factors include items such as strikes, weather issues, governmental regulations, worldwide material shortages, holiday shutdowns, and the like. Internal factors include factors such as company rules, departmental rules, and the like. A cost driver can be an item of a cost structure, a group of items of a cost structure, a property of an item, and the like. For example, if a price for an item is set to follow the simple inflation model of a 3% increase per year, then the price can be described by the model of compound interest:  
p.sub.i(k)=p.sub.i(0)*(1+a.sub.i).sup.k, 
where p.sub.i(k) is the price of item i in the time moment k, p.sub.i(0) is the price in the initial moment (such as the current price), and a.sub.i is the price increase coefficient (such as 0.03=3%). A property of an item can be, for example, a vendor of an item or a vendor of a set of items, and the cost driver is a price trend for the vendor that characterizes all of the vendor's items.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cost Modeling system of Wong et al. in view of Kadkol et al.’s cost pattern models to include the product costing and cost structures as taught Vasyutynskyy in order to determine a variety of costs over a period of time.
Wong et al. in view of Kadkol et al. in view of Vasyutynskyy in view of Williams et al. does not explicitly disclose, however, Evans et al. discloses:
wherein the internal baselines facilitate pattern specific factors included in the formulae, wherein the external baselines are mapped to the one or more defined cost drivers (Evans et al.: col. 8, lines 52-65; 31) The engine 14 transfers the cost model 12 values directly into the simulation model. These are calculated values for the manufacturing cost of groups of operations as a percentage of the total estimated labor cost for the subject part. In the simulation model in FIG. 22, the individual operations are grouped into blocks representing the major cost drivers (e.g., turning, drilling, grind, etc.). These blocks are hierarchical in structure with underlying equations and logic for running calculations. As a result of the calculations, the percentages for the cost contribution of each of the major process cost drivers are determined and plotted, such as that illustrated in FIG. 23. After the simulation run is completed, closing the simulation model will cause the software to switch back to the user interface 12 for the engine 14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cost Modeling system of Wong et al. in view of Kadkol et al.’s cost pattern models and Vasyutynskyy’s cost structures in view of Williams et al. to include the cost drivers as taught by Evans et al. in order to determine the cost contribution to the total cost. 

As per claim 7, Wong et al. in view of Kadkol et al. in view of Vasyutynskyy in view of  Williams et al. and Evans et al. disclose the computer-implemented method of claim 5.  Wong et al. further discloses wherein the offering includes one or more desired services and products ([0086], identifying products or services of interest so as to establish a plurality of cost objects).  
Wong et al. does not explicitly disclose however, Vasyutynskyy  discloses that the offerings include hardware products ([0039] For example, a basic cost calculation for a pump casing product may include the following items: [0040] steel (a material) weighing 20 kilograms [0041] pouring of the casing (an activity) lasting 80 minutes [0042] screws (a material) of four pieces [0043] assembly (an activity) lasting 65 minutes). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cost Modeling system of Wong et al. in view of Kadkol et al.’s cost pattern models in view of  Williams et al. and Evan et al.’s cost model/decision tree to include the product costing and cost structures as taught Vasyutynskyy in order to determine a variety of costs over a period of time.
Vasyutynskyy  does not explicitly disclose, however, Evans et al. discloses: 
wherein the component section includes the set of formulae for computing the cost of the respective cost component, wherein the parameter section includes place holders which represent information associated with customizing the set of formulae included in the respective cost model pattern (col. 4, line 44- col. 5, line 2, At step 33, a cost estimate is calculated for each manufacturing operation using analysis tools, such as the MetCAPP software for machining operations and the American Machinist Cost Estimator algorithms and data for other manual operations. For advanced processes, a custom algorithm can be developed from the limited data available and techniques such as Methods-Time-Measurement (MTM). This is accomplished by breaking down the manufacturing operation into cost elements that can be related to other operations or assessed from predetermined time standards. Predetermined time standards such as MTM assign a unit of time to each movement made by an operator during execution of one step in the manufacturing process; also see FIGS. 23 [input boxes] and FIG. 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cost Modeling system of Wong et al. in view of Kadkol et al.’s cost pattern models in view of Vasyutynskyy’s cost structures and Williams et al. to include the custom algorithms as taught by Evans et al. in order to determine different production costs.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US PG Pub. 2006/0059032) in view of Williams et al. (US PG Pub. 2016/0210574) in further view of Kadkol et al. (US PG Pub. 20150178752) and Vasyutynskyy (US PG Pub. 2018/0174174).
As per claim 15, Wong et al. discloses a system, comprising: 
a processor ([0087]-[0088]; and 
receive, by the processor, information which corresponds to an offering ([0086] identifying products or services of interest so as to establish a plurality of cost objects; 
generate, by the processor, an offering definition by defining basic properties of the offering (FIG. 2, Activities for products:  Setup, Machining, Receiving, Packing, Engineering), wherein defining the basic properties of the offering includes (FIG. 2, Activities for products, :  Setup, Machining, Receiving, Packing, Engineering): 
defining one or more cost drivers which correspond to the offering (FIGS. 1, 2, and 3 labor and material), and 
defining one or more cost components which correspond to the offering: (FIGS. 2 and 3, Labor Cost $60.00/unit and Material Cost $50.00/unit); 
defining a cost drive specification ([0192] The Requires State Block embodies all the information with respect to how an Activity is making use of a particular Resource over time. FIG. 13 shows a possible interface for setting the specification of a Requires State Block; and ,[0196]  The Specification (Spec) that quantifies how much of the Resource is being used by an Activity and how it is being used (continuously or discretely)); also see [0325],[0331];[0430] with FIG. 28);
use, by the processor, the basic properties of the offering to generate one or more cost model output structures (FIG.1 Subtotal for Product A, Labor is $60, material is $50); 
merge, by the processor, the one or more cost model output structures with a single cost model (FIG.1, Totals); and 
update, by the processor, the single cost model in memory (claims 19 and 46; [0257],[0329],[0444]).  
Wong et al. does not explicitly disclose however, Williams et al. discloses:
logic integrated with the processor, executable by the processor, or integrated with and executable by the processor ([0029], The processor of the user device may include a programmable logic device, a microprocessor, and/or any other appropriate device for manipulating information in a logical manner);  
	wherein each of the one or more cost drivers is defined with an identification, [0048] The framework may be a structure that includes the identity and relationships between various parts of a company. The framework may be a tree structure or non-tree structure, in some implementations. Framework information, such as number of nodes, identity of nodes (e.g., users, business services, technical services, and/or cost drivers), relationship between nodes, etc., may be received by the modeling system from a user. The framework may be based on best practices, such as, but not limited to: [0049] IT Infrastructure Library (ITIL), an international set of documented standards controlled by a governing body that provide best practice and IT management concepts of a comprehensive, process-oriented framework for the management of IT services. [0050] IT Service Management (ITSM), a philosophical approach to IT management that focuses on the end-user (customer) viewpoint. ITSM has no governing body, but it shares nomenclature and terminology with parts of the ITIL framework. ITSM has the relevance in setting service level agreements and determining budget, staffing, and/or operating priorities in the context of the business community needs. [0051] ISO 20000, an international set of standards for IT management processes controlled by the International Standards Organization (ISO), which promotes and certifies IT organizations based on their demonstrated ability to comply with these standards in meeting an integrated approach to delivery managed services to the business community. [0052] COBIT (Control Objectives for Information and Related Technology), which provides a framework for ensuring the best use of IT in an organization as well as guidelines for compliance with best practices for IT processes and controls. Some versions also share terminology and concepts with parts of the ITIL framework. [0053] EA (Enterprise Architecture), which provides a framework approach to develop an IT architecture that defines business processes that need to be supported by enterprise systems, and categorizing and aligning them appropriately. and/or [0054] Other best practices and methods from accepted industry disciplines, such as total cost of ownership; Activity Based Costing (ABC); and/or managerial cost accounting; also see [0109],[0111],[0056]-[0057]),
wherein the identification of each of the one or more cost drivers is internally generated ([0055]-[0056] In some implementations, the identity of one or more of the nodes may be provided in the framework. The user may confirm and/or alter the identity of the node and/or delete the node. In some implementations, the user may be prompted to select a node identity and/or prompted by the modeling system to provide specific information related to the node, such as cost information and/or relational information (e.g., between the node and one or more other nodes); and [0121]-[0122] The framework information provided by the user to the modeling system may be selected from predefined lists generated and/or retrieved by the modeling system. The modeling system may allow users to customize items selected from the predefined lists and/or provide custom (e.g., free form) framework information; also see [0114]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cost Modeling system of Wong et al. to include the logic as taught by Williams et al.’s IT services cost modeling system for analyzing and manipulating information in a logical manner (Williams et al.: [0029]) and automatically generating a cost activity model. 

Wong et al. in view of Williams et al. do not explicitly disclose, however, Kadkol et al. discloses:
wherein using the basic properties of the offering to generate cost model output structures for the offering definition includes: 
associating each of the one or more cost components with a respective cost model pattern, ([0038]-[0040],[0058][0060] trends, pattern mapping FIG. 4),  
wherein each of the cost model patterns includes a set of formulae for computing a cost of the respective cost component ([0040]-[0041]; FIG. 5),   
applying a definition of each of the one or more cost components to the respective cost model pattern, ([0053] cost models, the present invention may be operable to provide a cost component model repository for one or more key spend categories. These categories may have a UNSPSC code... Because the trend for cost drivers may be available from market indices, the trend for each category could be derived based on the cost component model. This is the market trend for the spend category. The present invention could provide cost component models for both direct and indirect categories) and 
using the set of formulae in each cost model pattern to compute a cost corresponding to the respective cost component ([0058]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cost Modeling system of Wong et al. in view of Williams et al. to include the cost pattern models as taught by Kadkol et al. in order to determine costs contributors over a period of time (Kadkol et al. [0017)).
Wong et al. in view of Williams et al. and Kadkol et al. does not explicitly disclose, however, Vasyutynskyy discloses:
 defining a cost drive hierarchy ([0020], The product costing may be based on a defined product structure, cost structure, or both. A product structure defines the materials, chemicals, devices, components, sub-assemblies, and the like that are used to manufacture the product. A cost structure defines the items and sub-items that are used to manufacture the product, including different item types, such as materials, activities, processes, and the like. FIG. 1 is an example data structure in the example form of a cost structure 100 for a product, in accordance with an example embodiment. A material may be a chemical, a compound, a device, a component, a sub-assembly, and the like. A process may be, for example, a preparation task, a manufacturing process, a chemical process (such as annealing), and the like. An activity may be a handling task, a shipping task, and the like); [0021] Each product may have one to thousands of associated items. Each item is associated with corresponding master data, such as prices, price validity information, and the like. The prices may vary over time. Based on the cost structure and the master data, the costs of the final product may be calculated. The components of the product cost, such as material costs, manufacturing costs, and the like, may also be calculated), also see FIGS. 1 and 10); and   
respond, by the processor, to the information which corresponds to the offering by outputting the cost model output structures for display on a user interface ([0095] When all conflicts have been resolved, or when no conflict is found at operation 716, a test is performed to determine if all product items of the cost structure 100 have been processed (operation 724). If there is a product item of the cost structure 100 that has not been processed, the method 700 proceeds with operation 708 (where the next cost driver is extracted from the cost structure 100). If all product items of the cost structure 100 have been processed, a comprehensive cost structure that includes the selected price trend models is generated (operation 728); and [0103] graphical representation displayed; and FIG 10. user interface 1000).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cost Modeling system of Wong et al. and Kadkol et al.’s cost pattern models to include the product costing and cost structures as taught Vasyutynskyy in order to determine a final cost.  
Wong et al. in view of Williams et al. in view of Kadkol et al. and Vasyutynskyy does not explicitly disclose:
 	dividing the one or more cost drivers into two categories, the two categories including a virtualization services category and an infrastructure category, wherein the one or more cost drivers include specific hardware components, wherein the specific hardware components are assigned to the infrastructure category.
 	However, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system of Wong et al. in view of Williams et al. in view of Kadkol et al. and Vasyutynskyy to include a cost model by dividing one or more cost drivers into two categories, the two categories including a virtualization services category and an infrastructure category, wherein the one or more cost drivers include specific hardware components, wherein the specific hardware components are assigned to the infrastructure because Applicant has not disclosed that “utilizing the two categories including a virtualization services category and an infrastructure category” provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the modified system of Wong et al. in view of Williams et al. in view of Kadkol et al. and Vasyutynskyy  because the modified Wong et al.’s, in view of Williams et al., Kadkol et al.’s and Vasyutynskyy’s structure includes the means to create the cost model, and it would perform equally well the intended use as claimed by Applicant. Therefore, it would have been an obvious matter of design choice to modify Wong et al. in view of Williams et al. in view of Kadkol et al. and Vasyutynskyy  to obtain the invention as specified in claim 15.

As per claim 16, Wong et al. in view of Williams et al. in view of Kadkol et al. and Vasyutynskyy discloses the system of claim 15.  Wong et al. further discloses: 
wherein defining one or more cost drivers which correspond to the offering includes: 
defining a cost driver specification, wherein defining one or more cost components which P201704845US01/ARC1P093Page 43 of 46correspond to the offering includes (([0192] The Requires State Block embodies all the information with respect to how an Activity is making use of a particular Resource over time. FIG. 13 shows a possible interface for setting the specification of a Requires State Block; and ,[0196]  The Specification (Spec) that quantifies how much of the Resource is being used by an Activity and how it is being used (continuously or discretely)) also see [0325],[0331];[0430] with FIG. 28); 
constructing a cost component specification ([0192] The Requires State Block embodies all the information with respect to how an Activity is making use of a particular Resource over time. FIG. 13 shows a possible interface for setting the specification of a Requires State Block; and ,[0196]  The Specification (Spec) that quantifies how much of the Resource is being used by an Activity and how it is being used (continuously or discretely)).  

Wong et al. in view of Williams et al. does not further disclose, however, Vasyutynskyy discloses:
wherein defining one or more cost drivers which correspond to the offering includes: defining a cost drive hierarchy ([0020], The product costing may be based on a defined product structure, cost structure, or both. A product structure defines the materials, chemicals, devices, components, sub-assemblies, and the like that are used to manufacture the product. A cost structure defines the items and sub-items that are used to manufacture the product, including different item types, such as materials, activities, processes, and the like. FIG. 1 is an example data structure in the example form of a cost structure 100 for a product, in accordance with an example embodiment. A material may be a chemical, a compound, a device, a component, a sub-assembly, and the like. A process may be, for example, a preparation task, a manufacturing process, a chemical process (such as annealing), and the like. An activity may be a handling task, a shipping task, and the like); [0021] Each product may have one to thousands of associated items. Each item is associated with corresponding master data, such as prices, price validity information, and the like. The prices may vary over time. Based on the cost structure and the master data, the costs of the final product may be calculated. The components of the product cost, such as material costs, manufacturing costs, and the like, may also be calculated), also see FIGS. 1 and 10); and  
constructing a cost component hierarchy  ([0020], The product costing may be based on a defined product structure, cost structure, or both. A product structure defines the materials, chemicals, devices, components, sub-assemblies, and the like that are used to manufacture the product. A cost structure defines the items and sub-items that are used to manufacture the product, including different item types, such as materials, activities, processes, and the like. FIG. 1 is an example data structure in the example form of a cost structure 100 for a product, in accordance with an example embodiment. A material may be a chemical, a compound, a device, a component, a sub-assembly, and the like. A process may be, for example, a preparation task, a manufacturing process, a chemical process (such as annealing), and the like. An activity may be a handling task, a shipping task, and the like); [0021] Each product may have one to thousands of associated items. Each item is associated with corresponding master data, such as prices, price validity information, and the like. The prices may vary over time. Based on the cost structure and the master data, the costs of the final product may be calculated. The components of the product cost, such as material costs, manufacturing costs, and the like, may also be calculated), also see FIGS. 1 and 10).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cost Modeling system of Wong et al. to include the product costing and cost structures as taught Vasyutynskyy in order to determine a final cost.
As per claim 17, Wong et al. in view of Williams et al. in view of Kadkol et al. and Vasyutynskyy discloses the system of claim 15. 
Wong et al. does not further disclose, however Vasyutynskyy discloses:
further discloses wherein using the basic properties of the offering to generate cost model output structures includes: 
generating a cost model output structure for each of the one or more cost components ([0095] When all conflicts have been resolved, or when no conflict is found at operation 716, a test is performed to determine if all product items of the cost structure 100 have been processed (operation 724). If there is a product item of the cost structure 100 that has not been processed, the method 700 proceeds with operation 708 (where the next cost driver is extracted from the cost structure 100). If all product items of the cost structure 100 have been processed, a comprehensive cost structure that includes the selected price trend models is generated (operation 728); also see [0103]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cost Modeling system of Wong et al. and Kadkol et al.’s cost pattern models to include the product costing and cost structures as taught Vasyutynskyy in order to determine a final cost.


Conclusion
Prior Art Discussion
1)  Wong et al. (US PG Pub. 2006/0059032) discloses system, computer program product, and method for enterprise modeling, temporal activity-based costing and utilization;
2)  Kadkol et al. (US PG Pub. 20150178752) discloses a spend analysis system and method;
3)  Vasyutynskyy (US PG Pub. 2018/0174174) discloses trend-based data analysis;
4)  Evans et al. (US Patent No. 6,775,647 B1) discloses a method and system for estimating manufacturing costs; and 
5)  Williams et al. (US PG Pub. 2016/0210574) discloses a cost model generation for IT services, however, neither Wong et al., Kadkol et al., Vasyutynskyy, Evans et al. nor Williams et al. fairly discloses or teaches the equation presented in claims 11 and 18 (as shown below) to compute a cost corresponding to the representative cost component:
 	wherein using the set of formulae in each cost model pattern to compute a cost corresponding to the respective cost component includes using the following equation: 
    PNG
    media_image1.png
    96
    704
    media_image1.png
    Greyscale
 where n represents a variable whose value is equal to a number of the one or more cost drivers associated with the respective cost component, rate represents a variable whose value is equal to a dollar amount for the number of the one or more cost drivers associated with the respective cost component, and P201704845US01/ARC1P093- 5 -scaling factor represents a variable whose value corresponds to economies of scale 
 
Claims 11-14 and 18-20 is allowable over the prior art of record. However, the claims would have to be amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


1) Glissmann-Hochstein et al. (US PG Pub. 2015/0317580 A1) discloses business performance metrics and information technology analysis.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314




/F.A.N/Examiner, Art Unit 3628         

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628